EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with D. Jeremy Harrison, Reg. No. 59,514; on August 30, 2022.

The application has been amended as follows: 
In claim 13, line 8, the first occurrence of “and” was deleted.

Drawings
The drawings were received on June 18, 2020.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a robotic surgical tool, comprising, inter alia: a drive housing having a first end and a second end; at least one spline extending between the first and second ends and including a drive gear that rotates with rotation of the at least one spline; a carriage movably mounted to the at least one spline; a closure tube extending from the carriage, the closure tube having an end effector arranged at a distal end of the closure tube; and an activating mechanism housed in the carriage and including: a driven gear operatively coupled to the drive gear such that rotation of the drive gear correspondingly rotates the driven gear; and a carrier arranged at a proximal end of the closure tube; wherein the carrier is operatively coupled to the driven gear such that rotation of the driven gear correspondingly moves the carrier and the closure tube axially along a longitudinal axis of the closure tube, and wherein moving the closure tube axially along the longitudinal axis closes or opens jaws of the end effector.
With respect to base claim 13, none of the prior art of record, alone or in combination, discloses a method, comprising, inter alia: locating a robotic surgical tool adjacent a patient, the robotic surgical tool comprising: a drive housing having a first end and a second end; at least one spline extending between the first and second ends and including a drive gear that rotates with rotation of the at least one spline; a carriage movably mounted to the at least one spline; a closure tube extending from the carriage and having an end effector arranged at a distal end of the closure tube; and an activating mechanism housed in the carriage and including a driven gear operatively coupled to the drive gear, and further including a carrier arranged at a proximal end of the closure tube and operatively coupled to the driven gear; and rotating the at least one spline and the drive gear; wherein the driven gear is rotated with the drive gear to move the carrier and the closure tube axially along a longitudinal axis of the closure tube; and wherein the jaws of the end effector open and close as the closure tube moves axially along the longitudinal axis.
For comparison to the present invention, prior-art reference Jensen et al. (U.S. Pat. No. 5,649,956), for example, teaches a robotic surgical tool, comprising, inter alia: a drive housing having a first end and a second end; a carriage; a closure tube extending from the carriage, the closure tube having an end effector arranged at a distal end of the closure tube; and an activating mechanism housed in the carriage.  However, Jensen et al. do not disclose that the closure tube is moved axially along a longitudinal axis of the closure tube in order to close or open jaws of the end effector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771